                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                  ______________________

STATE FARM FIRE AND CASUALTY COMPANY,

               Plaintiff,

       vs.                                                   Case No. 1:20-cv-01134-KWR-SCY

DAXTON MARTINEZ,

               Defendant.

                            ORDER DENYING MOTION TO DISMISS

       THIS MATTER comes before the Court upon Defendant Daxton Martinez’s Motion to

Dismiss (Doc. 5). Defendant Daxton Martinez seeks to dismiss this case on the ground that he

subsequently filed his own declaratory judgment action in state court. See Daxton Martinez v.

State Farm Fire & Casualty, D-202-CV-2020-06140, Second Judicial District Court of the State

of New Mexico.

       That case was removed to this Court, and Mr. Martinez moved to remand it. In a

Memorandum Opinion and Order filed concurrently herewith, the Court declined to remand the

case. See Daxton Martinez v. State Farm Fire and Casualty Company, 1:20-cv-1278 KWR/SCY

(D.N.M.). Because there is no pending state case, the Court declines to dismiss this case.

       Alternatively, to the extent Mr. Martinez argues that the Court should abstain from

exercising jurisdiction over this case, the Court declines to do so for the reasons stated in the

Memorandum Opinion and Order filed concurrently herewith in Daxton Martinez v. State Farm

Fire and Casualty Company, 1:20-cv-1278 KWR/SCY (D.N.M.).

       Mr. Martinez summarily asserted in a reply brief that this Court lacks diversity jurisdiction

over this case because he only asks for $75,000 from State Farm. If Mr. Martinez genuinely
contests jurisdiction, the Court instructs him to file a motion to dismiss for lack of jurisdiction so

that State Farm may have an opportunity to respond and create an appropriate record.

         THEREFORE, IT IS ORDERED that the Mr. Martinez’s Motion to Dismiss

(Doc. 5) is hereby DENIED for the reasons described in this Memorandum Opinion and

Order.

         IT IS SO ORDERED.




                                                      _________________________________
                                                      KEA W. RIGGS
                                                      UNITED STATES DISTRICT JUDGE




                                                  2
